Citation Nr: 0801461	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-28 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
headaches.  

The Board remanded the case to the RO for further development 
in October 2006.  Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran's headaches are not etiologically related to 
active service or to a service-connected disability.


CONCLUSION OF LAW

Headaches were not incurred in or aggravated by active 
service, and were not proximately due to or the result of, or 
have been aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an April 2005 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  In addition, the veteran was also 
afforded multiple VA examinations. 38 C.F.R. § 3.159(c)(4).   
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (2006).  
The Board notes that VA amended 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, effective 
October 10, 2006.  The intent was to conform the regulation 
to Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (CAVC) decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration of this 
amendment in the first instance because it is codification of 
interpretation of existing law as set forth by the CAVC in 
Allen, supra.

In order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

Service medical records contain no complaints, diagnoses, or 
treatment for headaches in service.  Although the veteran 
indicated on his October 1968 induction examination that he 
had a history of frequent or severe headaches, no headaches 
were indicated in service and he denied having frequent or 
severe headaches on his July 1970 separation examination.  
The veteran's Army Reserves medical records are also 
associated with the file.  The veteran denied having frequent 
or severe headaches on routine examinations completed in 
January 1972, March 1974, January 1977, November 1984, August 
1986, December 1989, and December 1993.

VA treatment records dated from 1998 to 2007 and various 
private treatment records have been associated with the 
claims file.  A June 2005 VA examination and July 2007 VA 
treatment reports show that the veteran has current 
headaches.  The earliest post-service evidence of headaches 
was during the veteran's June 2005 VA examination.  It was 
noted that the veteran's headaches had an onset one year 
prior.  There is no competent medical evidence which links 
the veteran's current headaches to service.  Therefore, the 
Board finds that service connection for headaches, on a 
direct basis, is not warranted.     

The veteran has claimed that his headaches are secondary to 
service connected diabetes mellitus, type II.  However, 
competent medical evidence does not show that the veteran's 
headaches are proximately due to or the result of, or have 
been aggravated by a service-connected disability. 

During the veteran's June 2005 VA examination, he reported 
that his headaches were intermittent and often brought on by 
anxiety.  He treated the headaches with over-the-counter 
medications.  The veteran was diagnosed with tension 
headaches.  It was noted that the veteran occasionally had 
headaches with elevated blood sugar.  

In a July 2005 addendum, the June 2005 VA examiner stated 
that the veteran's tension headaches did not appear to be 
related to his diabetes, as he motioned that they occurred 
with anxiety and occasionally with his blood pressure 
changing.  The examiner stated, therefore, that the headaches 
were not secondary to diabetes mellitus.  He stated that if 
diabetes did not exist, it is at least as likely as not that 
the veteran would still have headaches.  The examiner 
indicated that it would be speculative to determine that 
headaches were made worse by diabetes.  

The VA examiner clearly opined that the veteran's headaches 
were not caused by or made worse by his diabetes mellitus.  
However, the veteran had indicated during examination, that 
his headaches were affected by anxiety and changes in blood 
pressure.  Because the veteran is also service-connected for 
PTSD and hypertension, in order to afford the veteran every 
benefit of the doubt, the Board remanded the case in October 
2006 for a VA medical opinion to determine whether the 
veteran's headaches are proximately due to or the result of 
his PTSD, hypertension, or diabetes mellitus.  

A comprehensive VA examination was completed by the same VA 
examiner in February 2007.  The veteran's claims file was 
reviewed.  A review of the veteran's VA electronic medical 
records was also performed.  The veteran was interviewed and 
examined.  The examiner addressed the issues of whether the 
veteran's headaches were aggravated by PTSD, diabetes, or 
hypertension.  The examiner stated that the veteran reported 
having headaches once or twice a week, sometimes once every 
two weeks.  They lasted sometimes overnight to occasionally 
as long as three days.  Occasional over-the-counter 
medications usually helped.  The veteran also reported that 
the headaches could occur when his blood sugars were 
elevated, once or twice a week, and otherwise were usually 
associated with stress.  The examiner stated that the veteran 
could not specifically give a time frame or frequency, as he 
stated that this varied.  He stated, therefore, that there 
appeared to be no permanent aggravation issue concerning the 
veteran's headaches secondary to his diabetes, PTSD, or 
hypertension.  The examiner reasoned that the veteran did 
relate some temporary exacerbations of headaches as noted 
above, but again he could not state any of these with 
frequency or regularity.  Therefore, he concluded that this 
would not be a permanent aggravation.

In addition, a February 2007 VA psychiatric examination was 
also completed to determine whether the veteran's headaches 
were proximately due to or a result of his PTSD.  The 
examiner reviewed the veteran's history.  The examiner noted 
the veteran's past diagnoses of PTSD, alcohol abuse, and 
major depressive disorder.  The veteran reported that he felt 
his headaches were caused by stress and also attributed it to 
his experience in Vietnam.  The veteran reported having 
headaches one or twice a week.  Some were helped by over-the-
counter medications, and some headaches persisted for up to 
three days.  The examiner reviewed the veteran's VA progress 
notes.  The veteran had been evaluated for a sinus condition 
and was placed on saline nasal spray and flunisolide.  The 
veteran indicated that the medications helped with his 
headaches and sinus conditions, but he had stopped using the 
medications.  A psychiatric examination was completed.  The 
examiner found that the veteran's PTSD symptoms remained at a 
serious level.  With regard to whether the veteran's 
headaches were related to PTSD, the examiner found no cause 
or relationship between them.

The veteran has been afforded several VA examinations to 
date.  The examinations included a review of the claims file 
and an examination of the veteran, and are therefore 
probative of the etiology of the veteran's headaches.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) ("[T]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.").  VA 
examinations completed in February 2007 clearly show that the 
veteran's current headaches are not aggravated by service-
connected PTSD, diabetes or hypertension.  

The Board acknowledges that, in a May 2007 addendum, the VA 
examiner further clarified that it appeared that the 
veteran's headaches are not caused by his hypertension, based 
on his history, physical examination, and interview.  
However, when the veteran's blood sugars vary, he may have 
headaches.  The examiner stated that diabetes was 
contributing to some of the veteran's headaches, as noted in 
his statements and his history.  It appeared to be a 
contributing factor, but not the sole factor.  The examiner 
stated that there was some relationship between the veteran's 
diabetes playing into his headaches, for the reasons and 
bases stated above.  However, the examiner opined that he did 
not feel that there was any relationship between headaches 
and hypertension.   The examiner concluded, therefore, that 
it did not appear that hypertension caused any headaches.  It 
appeared at least as likely as not that the diabetes was a 
contributing factor to the veteran's headaches.  In addition, 
a June 2007 addendum further noted the veteran occasionally 
got a headache with elevated blood sugar.

However, the Board finds the May 2007 addendum to be 
speculative.  Specifically, the statement indicating that 
because the veteran reported having headaches which sometimes 
occurred with elevated blood sugars, diabetes was a 
contributing factor to the veteran's headaches, is found to 
be too speculative to establish a medical nexus and/or 
aggravation.  See Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement).  The examiner 
emphasized in the same statement, that diabetes mellitus 
appeared to be a contributing factor, but not the sole 
factor.  The examiner found that there was some relationship 
between the veteran's diabetes playing into the headaches, 
but that there was no relationship with the hypertension.

The Board finds that the examiner's conclusion that diabetes 
was a contributing factor to the veteran's headaches was 
largely based on the veteran's reports that headaches 
occurred with "elevated blood sugar."  The veteran is not 
competent to render a medical opinion as to the cause of his 
headaches. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991) 
(holding that a lay witness can provide an "eye-witness" 
account of visible symptoms, but cannot offer evidence that 
requires medical knowledge, such as causation or etiology of 
a disease or injury). See also 38 C.F.R. § 3.159(a)(2).  
Thus, an opinion premised upon the veteran's unsubstantiated 
reports holds little probative value and does not serve to 
verify the occurrences described.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

Furthermore, the Board notes that the same VA examiner which 
submitted the May 2007 addendum, is the same examiner who 
stated in a July 2005 opinion that the veteran's headaches 
were not secondary to diabetes mellitus, and that it would be 
speculative to determine that headaches were made worse by 
diabetes.  And again, he stated in February 2007 that there 
appeared to be no permanent aggravation issue concerning the 
veteran's headaches secondary to his diabetes.  The Board 
finds that the evidence, taken as a whole, shows that the 
veteran's headaches are not secondary to diabetes mellitus, 
and it would be speculative to make such a determination.  
Moreover, the evidence of record simply does not establish 
the baseline level of severity of the headaches, as 
established by medical evidence created before the onset of 
any aggravation, or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt 
of medical evidence establishing the current level of 
severity of the headaches.  See 38 C.F.R. § 3.310 (2007).  
The May 2007 addendum simply does not included any of the 
above required medical factors.  The veteran has not 
submitted any other evidence tending to support his claim.  

The medical evidence of record does not show that the 
veteran's current headaches are proximately due to or the 
result of, or have been aggravated by a service-connected 
disability.  Therefore, the Board finds that service 
connection for headaches is not warranted. 

C.  Conclusion

Although the veteran does have diagnosed headaches, the 
record provides no competent evidence that the disability was 
incurred or aggravated in service and no nexus has been 
established between the veteran's current disability and his 
military service.  Competent medical evidence does not 
establish that the veteran's headaches are proximately due to 
or the result of, or have been aggravated by a service-
connected disability.   Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
veteran has headaches etiologically related to active service 
or to a service-connected disability.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for headaches is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


